Case: 1:18-cr-00098-SNLJ Doc. #: 55 Filed: 02/14/19 Page: 1 of 11 PageID #: 185




                         IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                SOUTHEASTERN DIVISION


UNITED STATES OF AMERICA,                    )
                                             )
                       Plaintiff,            )
                                             )
       vs.                                   ) No. 1:18CR00098 SNLJ
                                             )
BARRETT C. SWAN,                             )
                                             )
                       Defendant.            )


                  GOVERNMENT’S POST-HEARING MEMORANDUM


       Comes now the United States of America, by and through its attorneys, Jeffrey B. Jensen,

United States Attorney for the Eastern District of Missouri, and Keith D. Sorrell, Assistant

United States Attorney for said District, and for its Post-Hearing Memorandum, states as

follows:


       This Memorandum is to address the issues raised by Barrett Swan in his Post Suppression

Hearing Brief (DCD 54) as to whether a statement that he made to his arresting officer should be

suppressed. The Government contends that the contested portion of the statement was voluntary,

and not in response to interrogation. Swan contends that the statement was “the product of

express questioning or words or conduct that Officer Kemp should have known were reasonably

likely to elicit an incriminating response from Mr. Swan.” (DCD 54, Swan’s Post Suppression

Hearing Brief, p. 1)


                         TESTIMONY AT SUPPRESSION HEARING




                                                1
Case: 1:18-cr-00098-SNLJ Doc. #: 55 Filed: 02/14/19 Page: 2 of 11 PageID #: 186




       Jonathan Kemp testified for the Government at the suppression hearing. Kemp is a patrol

officer for the City of Florissant, Missouri, and has been for over four years. He was on patrol

around 3:20 a.m. on August 1, 2018, near a stop sign on Dunn Road. Kemp observed that a red

Ford Edge vehicle failed to stop at that stop sign. Kemp turned on his emergency lights on his

patrol car and pulled the Edge over. (Tr. pp. 5-7)


       Kemp exited his patrol vehicle and walked up to the Edge. He made contact with the

driver, Tiara Thorpe. Thorpe provided her drivers’ license at Kemp’s request. Kemp noticed

that there was a male passenger seated in the right front passenger seat of the Edge. Kemp asked

that man for his identification. The man responded that he did not have a drivers’ license but

told the officer his first and last name, his date of birth and his social security number. Kemp

returned to his patrol car to check the identities of the driver and passenger of the Edge. Kemp

was able to enter their information on the computer in his patrol car. He learned that Thorp’s

drivers’ license was valid and that she did not have any arrest warrants. (Tr. pp. 8-9)


       Kemp did not have the same result with the passenger’s information. Kemp learned that

the identity of the information provided by the Edge passenger was different from the obvious

appearance of the passenger. Kemp believed that the social security information provided by the

male passenger turned out to be the information for a female. Kemp walked back to the Edge to

speak with the male passenger again. Kemp told the man that his information was inconsistent

with the man’s appearance and asked the man to provide his information. Kemp explained that,

if he was unable to provide correct information, that Kemp would take the man to the police

station for fingerprinting and identification. Kemp told the man that “You might as well make it

easier on yourself.” (Tr. pp. 9-10)



                                                 2
Case: 1:18-cr-00098-SNLJ Doc. #: 55 Filed: 02/14/19 Page: 3 of 11 PageID #: 187




       At this point, the man told Kemp that his name was Barrett Swan and provided another

social security number. Kemp went back to his patrol car to enter that information on his

computer. He quickly learned that there was an active federal arrest warrant for Barrett Swan.

Kemp went back to the Edge and contacted Swan. Kemp requested that Swan step out of the

Edge and told Swan that he was arrest for the active arrest warrant. Swan stepped out of the car.

At the time that Swan stepped out of the car, Kemp was standing on the outside of the passenger

door, with the door between him and Swan. (Tr. pp. 10-11, 28)


       When Swan stepped out of the car, Kemp looked at the seat where Swan had been sitting.

He observed the butt end of a pistol on that seat. The barrel of the pistol was pointing toward the

passenger door. Kemp placed Swan in handcuffs and secured the pistol. Swan asked if he could

say good bye to Thorpe. Kemp agreed and allowed Thorpe to walk back to the patrol car to

speak to Swan. During that conversation, Swan made the statement to Thorpe that “I’m done” or

“I’m finished.” Kemp issued traffic citations to Thorpe. Thorpe then got in her car and drove

away. Kemp transported Swan to the Florissant police headquarters. (Tr. pp. 11-13, 22, 27, 28)


       Swan was taken to the “holdover” room at the police station. The “holdover” room is

where the officers hold persons who are going to be transferred to the county jail or a different

police department. Kemp completed his paperwork on the traffic stop and re-contacted Swan in

the holdover room. Kemp took an inventory of Swan’s personal effects and provided Swan with

a change of clothes. (Tr. pp. 13-14)


       After completing the property inventory and dressing Swan, Kemp told Swan that Swan

would be escorted to an interview room and given the opportunity to talk about the firearm.

Swan responded by making a statement to the effect of: “I’m not going to talk. We both know


                                                 3
Case: 1:18-cr-00098-SNLJ Doc. #: 55 Filed: 02/14/19 Page: 4 of 11 PageID #: 188




what you found in the car and I’d rather be in the situation I’m in now than the situation that I

was in in the past when I was shot and didn’t have anything on me.” Prior to Swan making this

statement, Kemp had not asked any questions about the firearm. Kemp did not interrupt the

statement reported above; Swan make the statement as one continuous statement. Kemp did not

make any further attempt to speak with Swan. Kemp did not report Swan’s statement in his

report. Kemp did not give Swan a Miranda warning at any time during the events reported

above. (Tr. pp. 14-16, 20)


       Cape Girardeau Police Officer Brian Eggers testified at the request of Swan. Eggers is

also an ATF Task Force officer. Eggers spoke to Officer Kemp about Swan’s arrest. Eggers

initially believed that he spoke to Kemp on August 8, but later agreed that he spoke to Kemp on

the night of Swan’s arrest, which was August 1. Eggers did not take any notes about this

conversation; he simply tried to remember the conversation for his reporting purposes. Eggers

finalized his report of the arrest on August 27. That report was generated from Eggers’ memory

and by Eggers’ reviewing Kemp’s police reports. (Tr. pp. 30-33)


       Eggers noted that Kemp did not include Swan’s statement in Kemp’s report. Eggers

believed that he requested that Kemp write a supplemental report and include the statement.

Kemp did not write any supplemental report. (Tr. pp. 35)


       In Eggers’ report of his conversation with Kemp, Eggers reported that “Kemp later

attempted to conduct an interview of Swan.” Eggers reported that Kemp orally told him that

Kemp tried to interview Swan and that Swan didn’t want to talk. (Tr. pp. 38-39)


                                           ARGUMENT




                                                 4
Case: 1:18-cr-00098-SNLJ Doc. #: 55 Filed: 02/14/19 Page: 5 of 11 PageID #: 189




       The main point of contention for this motion appears to be whether an officer’s “attempt”

to obtain an interview amounts to statements that are reasonably likely to elicit incriminating

information. Swan argues that even an attempt to obtain an interview amounts to conduct that is

designed to elicit incriminating information. In doing so, Swan focuses on the characterization

of the process as an attempted interview and ignores the words spoken by the officer. Swan’s

argument to this effect is certainly not supported by any authority as to that point. Swan does not

cite even one case where an officer’s request for an interview has been held to be reasonably

likely to elicit an incriminating response. In fact, the relevant authority focuses on the officers

words and conduct and whether those words or conduct would reasonably be expected to

generate a responsive answer from the defendant.


       Miranda, 384 U.S. at 444, 86 S.Ct. 1602 (1966), prohibits the government from

introducing into evidence statements made by the defendant during a custodial interrogation

unless the defendant has been previously advised of his fifth amendment privilege against self-

incrimination and right to an attorney. The requirements of Miranda arise only when a

defendant is both in custody and being interrogated. United States v. Head, 407 F.3d 925, 928

(8th Cir.2005). Interrogation includes both direct questioning by officers and words or actions

that officers should know are “reasonably likely to elicit an incriminating response from the

suspect.” Id. (quoting Rhode Island v. Innis, 446 U.S. 291, 301, 100 S.Ct. 1682 (1980)).

Voluntary statements that are not in response to interrogation are admissible with or without the

giving of Miranda warnings. Head, 407 F.3d at 928.


       One case with facts similar to Swan’s is United States v. Head, 407 F.3d 925 (8th Cir.

2005). Head was arrested by tribal officers for his participation in an assault. While Head was

in custody at the Red Lake Tribal Jail, an FBI agent came to talk with Head. The agent told

                                                  5
Case: 1:18-cr-00098-SNLJ Doc. #: 55 Filed: 02/14/19 Page: 6 of 11 PageID #: 190




Head that Head had been charged with tribal offenses, but that he was not currently charged with

federal offenses. The agent then told Head that the agent wanted to talk with Head about what

had happened earlier that morning. Head responded that he had “only been involved in capturing

and holding a drug dealer, Alex Garcia, for the police,” and that Garcia had tried to kidnap his

daughter. Id. at 927. After his arrest on federal charges, Head filed a motion to suppress that

statement. The district court denied Head’s motion to suppress the statement. The Head Court

affirmed the district court’s decision, noting:


               . . . Agent Egelhof had no reason to know that informing Head that he wanted
               “to talk to him about what had occurred that morning” would elicit an
               incriminating response. Accordingly, although Head was in custody, Agent
               Egelhof’s statement to him did not constitute an interrogation.


Head, 407 F.3d at 929.


       A similar situation arose in United States v. Jackson, 2015 WL 13344108 (D. North

Dakota Aug. 5, 2015). Jackson had been arrested on tribal charges for an assault in Indian

country. Jackson was transported to a jail and held there. Federal agents came to visit with

Jackson. They obtained some personal biographical information from Jackson, as well as

swabbing Jackson’s fingers for blood evidence. While the swabs were being collected, an agent

asked Jackson about the events that occurred earlier that same day. Jackson responded that he

would rather have an attorney present when he discussed that subject. The agents did not ask

any other questions of Jackson. However, just after telling the agents that he wanted an attorney

present for any interview, Jackson stated that he had been “slamming” methamphetamine for

several days. Jackson made some more statements that tended to incriminate him. Id. at * 1.



                                                  6
Case: 1:18-cr-00098-SNLJ Doc. #: 55 Filed: 02/14/19 Page: 7 of 11 PageID #: 191




       After his arrest, Jackson moved to suppress the statements reported above. The district

court found as follows:


               Based upon the totality of the record, it cannot be said that Agents Coulter,
               Bennett, and White should have known that their conversation with Jackson
               was reasonably likely to elicit an incriminating response.
               ...
               Here, the Court similarly concludes FBI Special Agent Bennett had no reason
               to know the general inquiry into the events of the evening could elicit an
               incriminating response. If fact, Agent Bennett’s question did not elicit an
               incriminating response on the part of Jackson. Such a statement by Agent
               Bennett, clearly indicating a desire to initiate a discussion about events
               surrounding the arrest, does not [ ] constitute an “interrogation” for purposes
               of Miranda.


Jackson, 2015 WL 13344108, * 3.


       Swan’s facts present the identical situation where the officer merely informed Swan that

he would like to talk about the evening’s events in the interrogation room. That statement by

Officer Kemp was merely a statement of fact and was not a question seeking incriminating

responses. In fact, Swan responded by stating that he did not want to make a statement. If Swan

would have followed his own direction and stopped speaking at that point, there would not be

any evidence to suppress. But Swan continued to speak, at his own choice. His statement that

he is now attempting to suppress is simply a volunteered statement. It was not in response to any

question posed by Kemp. Other cases discuss the point that a defendant’s voluntary response to

an officer’s statement of fact is not suppressible as a response to interrogation.


                                                  7
Case: 1:18-cr-00098-SNLJ Doc. #: 55 Filed: 02/14/19 Page: 8 of 11 PageID #: 192




       In United States v. Barnes, 195 F.3d 1027, 1029 (8th Cir. 1999), the defendant had

invoked his right to remain silent. Following that invocation, the officers told Barnes that he was

going to be booked for possession of a firearm. Barnes replied that he didn’t think so. The

officer asked what Barnes meant by that statement. Barnes replied that it was not illegal for him

to have a gun while he was a convicted felon. Barnes filed a motion to suppress that statement.

The Barnes Court found that Barnes’ statements were spontaneous and that the officer’s remark

to Barnes that Barnes was going to be charged with possession of the firearm was a statement of

fact, not the functional equivalent of interrogation. Id.


       In United States v. McGlothen, 556 F.3d 698 (8th Cir. 2009), a police officer told

McGlothen that he was going to be charged with being a felon in possession of a firearm. Upon

hearing those words, McGlothen stated that the gun was his and that he bought it for protection.

Id. at 700. Later, McGlothen moved to suppress that statement. The McGlothen Court found

that the officers words indicating that McGlothen was to be charged with possession of the

firearm were statements of fact, and not the functional equivalent of interrogation. Id. at 702.


       In United States v. Howard, 532 F.3d 755 (8th Cir. 2008), Howard moved to suppress

statements made by him after the officers placed him under arrest and while he was in the police

station. At that time, the officers told Howard that they were in the area he was in because of

complaints about gang activity and shots being fired. Howard then made an incriminating

statement about his activities, prior to any Miranda warning. The Howard Court found that the

officers statements were not interrogation and were not designed to elicit an incriminating

response. Id. at 762.




                                                  8
Case: 1:18-cr-00098-SNLJ Doc. #: 55 Filed: 02/14/19 Page: 9 of 11 PageID #: 193




       A similar situation arose in United States v. Londondio, 420 F.3d 777 (8th Cir. 2005). In

that case, the defendant was arrested with four other persons for controlled substance offenses.

Co-defendant Jaramillo spoke both English and Spanish and the other four defendants spoke

Spanish. The officers asked Jaramillo to assist them in booking the other four defendants by

translating their answers to routine booking questions. During that process, Jaramillo stated that

he had been promised money in exchange for his role in the cocaine transaction. Id. at 783.

Later, Jaramillo moved to suppress that statement, arguing that the officers’ use of him to

interpret “was a police strategy designed to elicit an involuntary and incriminating statement. Id.

The district court, and the Eighth Circuit disagreed. The Court noted that the only question

asked of Jaramillo was whether he was willing to assist in the bookings of his co-defendants. Id.

The Court found that “Nothing in the record indicates that Olson anticipated that his request for

assistance would cause Jaramillo to make an incriminating remark.” Id. Further, nothing in the

record indicated that the officers intended to circumvent Miranda by obtaining Jaramillo’s

assistance in the booking procedure. Id. at 784.


       Officer Kemp’s statement that he would be taking Swan to an interview room and given

the opportunity to talk about the firearm is simply a statement of fact. It was not a question and

was not an attempt to have Swan talk about the event at that time. There was no interrogation,

and therefore, no requirement of a Miranda warning.


       Swan attempts to escape this conclusion by claiming that Officer Eggers reported that the

statements were made by Swan “during a formal attempt by Officer Kemp to interview Mr.

Swan.” (DCD 54, Swan’s Post Suppression Hearing Brief, p. 4) This is a mis-characterization

of what was occurred. At the time of Officer Kemp’s statement of fact, there was no “interview”

being conducted, and therefore, no requirement of a Miranda warning. The procedural

                                                   9
Case: 1:18-cr-00098-SNLJ Doc. #: 55 Filed: 02/14/19 Page: 10 of 11 PageID #: 194




safeguards of Miranda are not automatically required when a suspect is simply in custody.

Rhode Island v. Innis, 446 U.S. 291, 300 (1980).     Officer Kemp did inform Swan that he was

going to a place where they could talk about the event, but no interrogation had taken place at

that point.


        Swan focuses on his characterization that there was an “attempted interview” going on at

the time that Officer Kemp made his statement of fact. Swan mostly ignores whether Kemp’s

statement was interrogation for purposes of Miranda, primarily because the overwhelming

weight of authority is against his position. An examination of Kemp’s statement clearly reveals

that it was a statement of fact and was clearly not interrogation. Since the statement was not

interrogation, Swan’s statement is admissible as a volunteered statement, even without a prior

Miranda warning.


                                             Respectfully submitted,


                                             JEFFREY B. JENSEN
                                             UNITED STATES ATTORNEY


                                             /s/ Keith D. Sorrell
                                             KEITH D. SORRELL, #38283MO
                                             ASSISTANT UNITED STATES ATTORNEY
                                             555 Independence, 3rd Floor
                                             Cape Girardeau, MO 63703
                                             (573) 334-3736


                                CERTIFICATE OF SERVICE

       I hereby certify that on February 14, 2019, the foregoing was filed electronically with the
Clerk of the Court to be served by operation of the Court=s electronic filing system upon the
following:

Jennifer Booth
Attorney for Defendant

                                                10
Case: 1:18-cr-00098-SNLJ Doc. #: 55 Filed: 02/14/19 Page: 11 of 11 PageID #: 195




                                    /s/ Keith D. Sorrell
                                    KEITH D. SORRELL, #38283MO
                                    ASSISTANT UNITED STATES ATTORNEY




                                      11
